DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk et al. (U.S. Patent 9,968,030).
Kowalchuk discloses a draft load control system having a row unit (Figure 5, for example) and a down force system (52, for example) configured to apply force to the row unit (abstract, for example).  There is a sensor (78, 94) disposed on the row unit and configured to generate a signal indicative of a draft load.  The draft load is determined based upon the sensor signal (claim 4, for example).  A controller (80) is configured to receive a signal and perform an operation in response to the draft load exceeding a threshold range (column 6, lines 6-31, for example).  
The packing wheel (36) is deemed to meet the recitations of a closing system.  Because the packing wheel is coupled to the actuator (52), this actuator meets the recitations regarding the closing system actuator.
Regarding claim 7, because it is longitudinal movement through the soil which causes application of force to the system, claim recitations are deemed to be met.
Regarding claims 9 and 12-14, see column 6, lines 1-3, for example.
Kowalchuk includes an opening system which includes a disk, gauge wheel and linkage.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, 9, 11, 12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk et al. (U.S. Patent 9,968,030), as applied above.
Regarding the closing system, including a disk and disk linkage, the examiner takes Official notice that this is well known in agricultural implements and it would have been obvious to one of ordinary skill at the time of the invention to have configured Kowalchuk as claimed in order to work soil in a desired manner.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have included separate opening and closing actuators in order to apply relative pressures as desired.  Further regarding claim 11, Kowalchuk is used with an opening system (title, for example).
Regarding claims 6 and 14, the examiner takes Official notice that it is well known to provide user interfaces in order to facilitate information about and control of implements.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Kowalchuk as claimed.
Regarding the soil moisture sensor, the examiner takes Official notice that these are known to use in soil working devices in order to properly work the soil.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Kowalchuk as claimed.

Kowalchuk includes a strain gauge.  Given the inclusion of the closing disk, it would have been obvious to one of ordinary skill at the time of the invention to have used a strain gauge in conjunction with a closing disk since Kowalchuk teaches this to be a suitable load sensing means.

Response to Arguments
Applicant's arguments filed 15 September 2021 have been fully considered but they are not persuasive.  Kowalchuk receives sufficient data from the load sensor that the controller responds to this data.  This meets claim recitations.  Additionally, each of Kowalchuk and the present application disclose strain gauges as the draft load sensor.  Because the sensors are the same and because the controller responds in the same way to data therefrom, claim limitations are met.  There is nothing recited in either the claims or in the specification to distinguish from Kowalchuk.
Regarding the Official notice, applicant has not specifically challenged these assertions; therefore, these have been taken as admitted prior art.  Applicant has provided a broad response thereto; however, this is not a sufficient challenge.  For example, with respect to claim 14, applicant would have to specifically state that user interfaces are not known and/or within ordinary skill to have used with respect to a control system.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671